
	
		VI
		110th CONGRESS
		1st Session
		S. 688
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2007
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Griselda Lopez
		  Negrete.
	
	
		1.Permanent resident
			 statusNotwithstanding any
			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Griselda Lopez Negrete shall be considered to have been lawfully
			 admitted to the United States for permanent residence as of the date of the
			 enactment of this Act upon payment of the required visa fees.
		2.Reduction of number of
			 available visasUpon the
			 granting of permanent resident status to Griselda Lopez Negrete, as provided in
			 section 1, the Secretary of State shall instruct the proper officer to reduce
			 by 1 during the current or next following fiscal year the total number of
			 immigrant visas available to natives of the country of the birth of Griselda
			 Lopez Negrete under section 202(a)(2) of the
			 Immigration and Nationality Act
			 (8 U.S.C.
			 1152(a)(2)).
		
